DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper header fluid input". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first fluid input". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower header fluid input". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second fluid input". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower header fluid output". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper header fluid output". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend upon claim 1.
Claim 4 recites the limitation "the beds". There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “wherein the beds of sorbent material do not require thermal integration of adsorption and desorption beds because exposure of material to adsorption and desorption beds switches back and forth faster than material can change temperature”. The limitation is unclear as to the amount of exposure, the speed of switching, and temperature stability (i.e. the change in temperature that is within the scope of the claim) required in the claim is unclear.
Claim 7 recites the limitation "the amount of CO2". There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “minimizing the speed of the rotating bed to a speed sufficient to maintain CO2 output level around but not exceeding a predetermined level”. The limitation is indefinite as to the scope of the claim. The limitation does not define what constitutes “around” the predetermined level or what the predetermined level is.
Claim 9 recites the limitation “decreasing an isolation area between the desorption area and the separate absortion area to obtain more available bead volume”. The limitation is indefinite as to the scope of the claim, where from what baseline the isolation area is decreased.
Claim 11 recites the limitations “a substantialy circular upper disc” and “a substantialy circular lower disc”. The limitations are unclear if they are the same or different as the previously recited “upper disk” and “bottom disk”, respectively. Further, a single spelling of disc/disk should be used throughout the claims. 
Claim 11 recites the limitation "their control system". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the controller". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Postage et al. WO 2015/119736 A1 published 13 Aug. 2015 (hereafter Postage).

Regarding claim 1, Postage teaches a method of continuously regenerating a fluid medium using a continuously regenerable scrubber (10), comprising:
an upper header (50), the upper header comprising:
an outer surface (outer surface shown in Fig 1);
an inner surface (surface facing 34);
an upper header fluid inlet (66) disposed through the outer surface to the inner surface, the upper header fluid inlet defining a fluid pathway into the inner surface;
an upper header pressure inlet (68) disposed through the outer surface to the inner surface; and
an upper header gasket (61);
an upper header spacer (70) disposed about the lower surface of the upper header;
a lower header (40) connected to the upper header, the lower header comprising:
an outer surface (outer surface shown in Fig 1);
an inner surface (surface facing 34);
a partitioning wall (70) disposed within the inner surface, the partitioning wall defining a desorption area (left side of Fig 2, connected to 62) and a separate absortion area (right side of Fig 2, connected to 64);
a lower header fluid outlet (62) disposed through the outer surface to the inner surface;
a lower header pressure outlet (64) disposed through the outer surface to the inner surface; and
a lower header gasket (61);
a lower header spacer (70) disposed about the inner surface of the lower header;
a rotatable bed assembly (22) disposed intermediate the upper header and the lower header the rotatable bed assembly comprising:
a bed (22) comprising a shape that is rotatable within the upper header and the lower header, the bed comprising a material receiver (receiver of adsorbent) therethrough, the material receiver comprising a predetermined sorbent material disposed within the material receiver, the sorbent material capable of absorption, adsorption, and/or a combination thereof and of desorption of substances from or to flowing media (page 8, second paragraph; page 7 first and second full paragraphs);
a bottom gasket (60) disposed proximate a lower surface of the bed;
a bottom bed screen (96) disposed intermediate the bottom gasket and the lower surface of the bed;
a bottom disk (80) connected to the bottom bed screen;
a lower space (as shown in Fig 2) disposed intermediate the bottom disk and the lower header;
an upper gasket (60) disposed proximate an upper surface of the bed;
an upper bed screen (96) disposed intermediate the upper gasket and the upper surface of the bed;
an upper disk (80) connected to the upper bed surface;
a rotator (24) operatively in communication with the rotatable bed assembly; and
a fastener (shown in Fig 1 connecting sections 40 and 50) adapted to fasten the upper header to the lower header.
the method comprising:
a. connecting a first fluid source to the upper header fluid input (page 10 first paragraph states the regeneration can be counter current therefore the port 66 would be an inlet connected to a fluid source);
b. connecting a first fluid output to the lower header fluid output, the first fluid input and the first fluid output being in fluid communication with a source of fluid to be regenerated (page 10 first paragraph states the regeneration can be counter current therefore the port 62 would be an outlet connected to a fluid output);
c. connecting a second fluid source to the lower header fluid input (where port 64 is connected to a fluid source);
d. connecting a second fluid output to the upper header fluid output, the second fluid input and the second fluid output being in fluid communication with a source of sweeping fluid (page 9 second paragraph).
Postage does not teach:
a header spacer disposed intermediate the upper header and the upper gasket;
connecting a motor to the rotator; and
energizing the motor to spin the rotatable bed assembly at a predetermined speed, where the predetermined speed is sufficient to allow adsorption or absorption and desorption of materials flowing through the sorbent material.
MPEP §2144.04 VI B states that mere duplication of parts does not patentably distinguish the claimed invention from the prior art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacers and gaskets of Postage (Fig 2) by incorporating a header spacer intermediate the upper header and the upper gasket as a matter of obvious design choice.
Postage teaches where the rotator rotates the rotatable bed to allow adsorption (page 4 first full paragraph), but does not teach the mechanism which rotates the rotator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Postage (Fig 1) by connecting a motor to the rotator and energizing the motor to spin the rotatable bed assembly at a predetermined speed, where the predetermined speed is sufficient to allow adsorption or absorption and desorption of materials flowing through the sorbent material in order to allow the rotator to rotate the rotatable bed to allow adsorption (page 4 first full paragraph).

Regarding claim 2, Postage teaches all the limitations of claim 1. Postage further teaches disposing a predetermined sorbent material within the material receiver, the sorbent material capable of absorption/adsorption and desorption of substances from/to flowing media (page 13 first full paragraph; page 15 first full paragraph).

Regarding claim 3, Postage teaches all the limitations of claim 1. Postage further teaches wherein the continuously regenerable media purifier operates without lubrication (page 2 last paragraph, where the teaching of a self lubricating polymer is consistent with Applicant’s specification paragraph 43 of “without lubrication”).

Regarding claim 4, Postage teaches all the limitations of claim 1. Postage further teaches wherein the beds of sorbent material do not require thermal integration of adsorption and desorption beds because exposure of material to adsorption and desorption beds switches back and forth faster than material can change temperature (where Fig 1 shows no thermal integration).

Regarding claim 8, Postage teaches all the limitations of claim 1. 
Postage does not teach minimizing the speed of the rotating bed to a speed sufficient to maintain CO2 output level around but not exceeding a predetermined level.
Postage teaches where the method includes a self lubricating polymer material (page 5 third paragraph) and where the method has a desired output range (page 1 last full paragraph through page 2 first full paragraph, where the range would be sufficient to regenerate the CO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Postage by minimizing the speed of the rotating bed to a speed sufficient to maintain CO2 output level around but not exceeding a predetermined level in order to reduce wear on the self lubricating polymer material (page 5 third paragraph) and to maintain a desired output (page 1 last full paragraph through page 2 first full paragraph).

Regarding claim 9, Postage teaches all the limitations of claim 1. Postage further teaches decreasing an isolation area between the desorption area and the separate absortion area to obtain more available bead volume (as shown in Fig 2).

Regarding claim 10, Postage teaches all the limitations of claim 1. Postage further teaches sending a portion of fluid in material containers (containers defined by partitions 34) to a regenerated and evacuated material container (where the rotating of the bed sends the portion of fluid to a regenerated and evacuated material container).

Regarding claim 11, Postage teaches all the limitations of claim 1. Postage further teaches wherein the bed assembly further comprises a substantially circular upper disc (upper disk 80 in Fig 2) and a substantially circular lower disc (lower disk 80 in Fig 2) defining a set of sealing interfaces (interfaces between disks 80 and gaskets 60), the method further comprising forming a combination of a fluid-diverting valve (diversion valve separating the two sides of the bed achieved by the disks/gaskets interfaces) and a sorbent-containing sealed bed (bed 22 sealed by the gaskets/disks) together, inherently achieving a fluid-diverting function and obviating a need for additional valves or their control system (where Fig 2 shows the need for additional valves is obviated by not showing other valves), by: rotating the set of sealing interfaces by the motor; and controlling the set of sealing interfaces using the controller (controller of the shaft 24).


Claim Rejections - 35 USC § 103
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pastage as applied to claim 1 above, and further in view of Ghoniem et al. US 2014/0134553 (hereafter Ghoniem).

Regarding claim 5, Postage teaches all the limitations of claim 1. 
Postage does not teach wherein the second fluid source comprises a fluid under positive pressure.
Ghoniem teaches a rotary bed reactor (abstract) wherein the second fluid source comprises a fluid under positive pressure in order to drive the flow of the second fluid (¶8, ¶12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure of the Postage second fluid source (where Postage does not teach any specific pressure) by incorporating the positive pressure of Ghoniem in order to drive the flow of the second fluid (¶8, ¶12).

Regarding claim 6, Postage teaches all the limitations of claim 1. 
Postage does not teach wherein the second fluid source comprises a fluid under negative pressure.
Ghoniem teaches a rotary bed reactor (abstract) elevated pressures causes leakage (¶4). 
MPEP 2144.05 II states that where a variable is known to affect a result, a prima facie case of obviousness exists to optimize that variable.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure of the Postage second fluid source (where Postage does not teach any specific pressure) by optimizing the pressure, such as to wherein the second fluid source comprises a fluid under negative pressure, in order to affect the leakage (Ghoniem ¶4).


Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the closest prior art is Postage. Postage teaches the method of claim 1 including a rotating continuously regenerable scrubber. Postage further teaches the method comprising CO2. Postate does not teach changing the amount of CO2 coming out of the continuously regenerable scrubber and maximizing tunable CO2 output by allowing power to be minimized and controlling the speed of the rotating bed. The modification would not have been obvious because no prior art teaches maximizing tunable CO2 output by minimizing power and controlling the rotating speed. No prior art, alone or in combination, teaches all the limitations of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776